MEMORANDUM *
Earl Freitas appeals the sentence imposed by the district court following his guilty plea to a two-count indictment alleging possession with intent to distribute cocaine and conspiracy to possess with intent to distribute cocaine. Freitas chal*607lenges the district court’s drug quantity finding and also claims ineffective assistance of counsel. We have jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, and we affirm the district court.
The district court’s drug quantity finding was not clearly erroneous. See United States v. Castro-Hemandez, 258 F.3d 1057, 1059 (9th Cir.2001) (stating that the district court’s factual findings are reviewed for clear error), cert. denied, — , U.S. -, 122 S.Ct. 1185, 152 L.Ed.2d 126 (2002). Freitas’ admission that he had been dealing cocaine for approximately three years provided a date early enough to support the quantity determination made by the district court.1 We do not address Freitas’ ineffective assistance claim, which is “ordinarily left for collateral habeas proceedings due to the lack of a sufficient evidentiary record as to ‘what counsel did, why it was done, and what, if any, prejudice resulted.’ ” United States v. Sager, 227 F.3d 1138, 1149 (9th Cir. 2000) (quoting United States v. Quintero-Barraza, 78 F.3d 1344, 1347 (9th Cir. 1995)), cert. denied, 531 U.S. 1095 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.


. Because the parties are familiar with the facts, we do not recite them here.